Citation Nr: 0619018	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  00-23 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis B.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire.  Currently the veteran lives in 
Nevada, and his claims file is currently certified to the 
Board from the St. Petersburg, Florida Regional Office (RO).

The Board notes that a June 1981 rating action denied service 
connection for hepatitis B.  This rating action did not make 
a determination with respect to whether the veteran was 
entitled to service connection for hepatitis C.  Accordingly, 
there is no finality question with regard to the veteran's 
current claim for entitlement to service connection for 
hepatitis C.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hepatitis B is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has current hepatitis C disability.




CONCLUSION OF LAW

Hepatitis C disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of November 2003, July 2004, March 2005, and October 2005 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  These letters informed the appellant of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence, as well as 
requested that he submit any additional evidence in his 
possession pertaining to the claim.  The Board observes that 
the aforementioned letters did not provide the veteran with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the August 1999 AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini  noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the aforementioned VCAA notices was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was thereafter readjudicated, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d)(2005). 

In order to prove service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a)(2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
hepatitis C.  However, for the reasons set forth below, the 
Board finds that a grant of service connection is not 
warranted.

In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  In terms of 
an in-service disease or injury, the veteran's service 
medical records reflect that he was treated for hepatitis A 
in May 1974 and hepatitis B in September and October 1974.  
However, such contemporaneous service medical records do not 
reflect that he was ever diagnosed with hepatitis C while in 
service.  Nevertheless, the veteran contends that while in 
service he had hepatitis C risk factors, including exposure 
to blood, urine, and fecal matter while a medical corpsman, 
an in-service blood transfusion, illicit sexual affairs with 
people in Vietnam, and sexual promiscuity with numerous 
German prostitutes.  The veteran's DD Form 214 indeed 
reflects that his military occupational specialty was that of 
a medical specialist.  Therefore, the Board finds that it 
would have been consistent with the circumstances of his 
service to have been exposed to blood products and bodily 
fluids. 

However, despite the veteran's assertions to the contrary, 
there is no competent clinical evidence of record that 
establishes that he indeed has a current hepatitis C 
diagnosis.  In this regard, on testing in September 1998, the 
veteran was positive for the hepatitis C Antibody.  However, 
in October 1998, the veteran's treating physician reported 
that the veteran had negative HCV polymerase chain reaction 
(PCR) tests.  Similarly, on laboratory testing done in 
conjunction with the veteran's May 2003 VA examination, 
hepatitis C recombinant immunoblot assay testing had 
reportedly indeterminate results.  Additional hepatitis C 
genotype testing done on the same day found that there was an 
insufficient viral quantity for genotyping.  Likewise, on 
laboratory testing done in conjunction with the veteran's 
October 2005 VA examination, although the veteran was 
reactive to the hepatitis C antibody, the examiner reported 
that such finding indicated that the "veteran was exposed 
before to the hepatitis B," but that the hepatitis C was not 
presently active"  Additionally, the same examiner, after a 
review of the veteran's claims file, stated that there was 
inconclusive evidence that the veteran ever had hepatitis C 
and that the veteran was not absolutely sure that he ever had 
hepatitis C.  Therefore, as the evidence of record does not 
demonstrate that the veteran has a current hepatitis C 
disability, the Board concludes that an award of service 
connection is not justified.  Support for this conclusion is 
found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no 
valid claim. 
 
Thus, although the veteran asserts that he has a current 
hepatitis C disability that is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The negative evidence of 
record and the October 2005 medical opinion are of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran has a 
current hepatitis C disability that is related to his active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for hepatitis C.




ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the July 2004 and March 2005 AOJ VCAA 
notification letters sent to the veteran are insufficient.  
Although the letters informed the veteran that new and 
material evidence could be submitted to reopen his claim and 
indicated what type of evidence would qualify as "new" 
evidence, he was not specifically informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the Board 
finds that the claim must be remanded for compliance with the 
VCAA and recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to reopen the previously denied 
claim for service connection for hepatitis 
B, as outlined by the Court in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  Specifically, the 
veteran should be informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for hepatitis B that were found 
insufficient in the previous final denial 
of record.

2.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


